Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to as it is not in the form of a single sentence. Appropriate correction is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth (WO 0128876).
Re’ Claim 1, 14. Booth discloses A parachute ripcord pull force reducer comprising: A compartment 14 comprising a backing and at least one flap having a closing hole (See Fig. 9), a closing loop 98 coupled to the container, the closing loop positioned to interact with the closing hole 66 by line 56 to maintain the flap is a closed state by a pin 60, An activation line having a first end fixedly anchored to an anchor point 70, the activation line extending therefrom and slidingly engages a pin 60 at a pin engagement point, a portion of the activation line forming a first tension section extending generally between the anchor point and the pin, the activation line further including a second tension section extending from the pin engagement point and coupled to a pull handle 72a 72b, the activation line being arranged such that a tensile force applied to the pull handle is transmitted to the pin via the first, and second tension sections thereby creating a 2:1 mechanical advantage.
Booth does not disclose a pulley connected to the activation line thereby creating a third tension section, wherein slidingly engaging the pulley member, a portion of the activation line forming a second and third tension section. It would have been obvious to one of ordinary skill in the art at the time of the invention to use a pulley system as claimed in claim 1, to further reduce the force required to open the parachute, the limitations in claim 1 refer to a 3:1 Spanish burton (which is a old and well known means of creating a 3:1 mechanical advantage and simple well known modification of Booth) additionally, one of ordinary skill in the art would be able to use any known means of creating mechanical advantage with any desired ratio. 

    PNG
    media_image1.png
    572
    518
    media_image1.png
    Greyscale








Re’ Claim 2, 15. Booth in combination with the use of a 3:1 Spanish Burton teaches The parachute ripcord pull force reducer as claimed in claim 1, wherein the second and third tension sections being arranged such that when tensile force is applied to the activation line from the pull handle, the second and third tension sections form a pulley angle smaller than 180° therebetween, and the pulley angle apex being at the pulley member, and the second and third tension section imparting a tensile force on the pulley member (See example of a 3:1 Spanish Burton above).
Re’ Claim 10: The rejections applied to claim 1 and 2 are applied mutatis mutandis to the limitations of claim 10. 
Re’ Claim 3, 11, 16. Booth in combination with the use of a 3:1 Spanish Burton teaches The parachute ripcord pull force reducer as claimed in claim 2 wherein the pulley angle is dynamically determined (as the pulley changes position).
Re’ Claim 4, 12, 17. Booth in combination with the use of a 3:1 Spanish Burton teaches The pull force reducer as claimed in claim 1, wherein the pulley member being arranged such that when tensile force is applied to the activation line from the pull handle, the second and third tension sections impart a tensile force to the pulley member and causing movement thereof in a direction that form a pin angle smaller than 180° between a first and a second sections of the first tension section (seen and understood from the example of a 3:1 Spanish Burton above), the first and second force sections being dynamically determined at the pin engagement point, the pin angle apex being at the pin engagement point.
Re’ Claim 5, 13, 18. Booth in combination with the use of a 3:1 Spanish Burton teaches The parachute ripcord pull force reducer as claimed in claim 1, wherein the pin angle is dynamically determined (as the pulley changes position).
Re’ Claim 6. Booth in combination with the use of a 3:1 Spanish Burton teaches The parachute ripcord pull force reducer as claimed in claim 1, wherein the pin comprises an eyelet and the eyelet is the engagement point 64.
Re’ Claim 7, 19. Booth in combination with the use of a 3:1 Spanish Burton teaches The parachute ripcord pull force reducer as claimed in claim 1 wherein the first tension section is formed by a first activation line segment and the second and third tension sections are formed by a second activation line segment (See example of a 3:1 Spanish Burton above).
Re’ Claim 8, 20. The parachute ripcord pull force reducer as claimed in claim 1 wherein the anchor point comprises a second pulley member, and wherein the activation cord slidingly engages the second pulley member. (See example of a 3:1 Spanish Burton above - the pulley at the anchor point).
Re’ Claim 9. The parachute ripcord pull force reducer as claimed in claim 8, wherein the first tension section and the second tension section are delineated at the second pulley member. (See example of a 3:1 Spanish Burton above - the pulley at the anchor point). 
Re’ Claim 21-24 . The rejections applied to the claims above are applied mutatis mutandis to the limitations of claims 21-24.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642